U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No 1 to Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2009 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission File Number: 000-51443 RAPTOR NETWORKS TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1573852 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1508 South Grand Santa Ana, California 92705 (Address of Principal Executive Offices) (714) 380-6659 (registrant’s telephone number) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [_] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (paragraph 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerate filer [_] Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company Smaller reportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_]No [X] As of August 14, 2009, there were 77,776,804 shares of the issuer’s common stock, $0.001 par value, outstanding. EXPLANATORY NOTE Raptor Networks Technology Inc. is filing this Amendment No 1 to form 10-Q for the quarter ended June 30, 2009 to supply the disclosure requiredunder Part II, Item 2. PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December 31, 2008 (audited) F-1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 (unaudited) F-2 Consolidated Statement of Stockholders’ Deficit for the Six Months Ended June 30, 2009 (unaudited) F-3 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2009 and 2008 (unaudited) F-4 Notes to Consolidated Financial Statements (unaudited) F-5 Item 2. Management’s Discussion and Analysis or Plan of Operation 1 Item 4T. Controls and Procedures 13 PART II - OTHER INFORMATION Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 15 Signatures 16 Exhibits Filed with this Report on Form 10-Q 17 -iii- RAPTOR NETWORKS TECHNOLOGY, INC.
